DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, 9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaczmarski et al. (2019/0237220) in view of Sutehall et al. (2018/0172936). 
 	Kaczmarski et al. discloses a cable comprising four twisted pairs of individually insulated conductors, each of the conductors formed from a material having a first elastic modulus (copper, [0065]); a dielectric element (120, nylon) that longitudinally extends parallel to the four twisted pairs, the element having a second elastic modulus; and a jacket (118) formed around the twisted pairs and the dielectric element (re claims 1 and 19).  Kaczmarski et al. also discloses that the element comprises a plurality of components that are stranded together ([0088], twisted yarns) (re claim 5); the element is positioned between the twisted pairs (re claim 8).
 	Kaczmarski et al. does not disclose the second elastic modulus being higher than the first elastic modulus; and the cable having an outer diameter of less than 10 mm (re claims 1 and 19).
 	Sutehall et al. discloses a cable (10) comprising a twisted pair of insulated conductors, each of the conductors formed from a material (copper, [0043], as disclosed by the applicant, [0019]) having a first elastic modulus and a dielectric element (32, aramid [0064], as claimed) having a second elastic modulus which is higher than the first elastic modulus (re claims 1-2 and 19-20).  It would have been obvious to one skilled in the art to use aramid, as taught by Sutehall et al., for the dielectric element (120) of Kaczmarski et al. to meet the specific use of the resulting cable since it is taught by Sutehall et al. that beside nylon, aramid can be used as a dielectric element (i.e., ripcord) in a cable.  In addition, it has been held that within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice.  In re Leshin, 125 USPQ 416.
 	Sutehall et al. discloses the cable (10) having an outer diameter of less than 10 mm ([0065], 6.8 mm).  It would have been obvious to one skilled in the art to provide the cable of Kaczmarski et al. with a diameter less than 10 mm as taught by Sutehall et al. to meet the specific use of the resulting cable.
 	It is noted that since the modified cable of Kaczmarski et al. comprises structure and material as claimed, the dielectric element can be a dielectric pulling element and the cable can withstand a pulling force of 330 N with an elongation on the cable of less than 0.20 percent (re claims 1 and 19).
 	Re claim 9, Sutehall et al. discloses the dielectric element (32) being embedded in the jacket.  It would have been obvious to one skilled in the art to modify the cable of Kaczmarski et al. such that the dielectric element (120) is embedded in the jacket as taught by Sutehall et al. to meet the specific use of the resulting cable.

6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kaczmarski et al. in view of Sutehall et al. as applied to claim 1 above, and further in view of Brake et al. (2008/0073106).
 	Brake et al. discloses a cable comprising an element (9) having a cross-sectional area of at least 0.115 mm2 ([0030], diameter = 20 mils = 0.508 mm => cross-sectional area = 0.2027 mm2).  It would have been obvious to one skilled in the art to modify the element of Kaczmarski et al. to have a cross-sectional area of at least 0.115 mm2 as taught by Brake et al. to meet the specific use of the resulting cable.

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kaczmarski et al. in view of Sutehall et al. as applied to claim 1 above, and further in view of Consonni et al. (CA 3037401).
 	Consonni et al. discloses a cable comprising a dielectric element (13) comprising aramid material having an elastic modulus between 130 GPa and 179 GPa (page 7, lines 23-26).  It would have been obvious to one skilled in the art to use aramid material having the elastic modulus taught by Consonni et al. for the dielectric material (120) in the modified cable of Kaczmarski et al. since such material provides a balance between elastic modulus and weight as taught by Consonni et al.

8.	Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dillon et al. (2006/0169479) in view of Sutehall et al.
 	Dillon et al. discloses a cable comprising a plurality of twisted pairs of insulated conductors (last two lines of [0017]), each conductor formed from a material having a first elastic modulus (copper, [0017]); an element (ripcord 42, [0029]) that longitudinally extends parallel to the twisted pairs, the element having a second elastic modulus; and a jacket (11) formed around the twisted pairs and the element (re claim 1).  Dillon et al. also discloses the element (41) being positioned between the twisted pairs and the jacket (re claim 7).
 	Dillon et al. discloses the cable comprising a plurality of twisted pairs, but does not disclose four twisted pairs; the element being a dielectric element; the second elastic modulus being greater than the first elastic modulus; and the cable having an outer diameter of less than 10 mm.
 	Although not disclosed in Dillon et al., it would have been obvious to one skilled in the art to modify the cable of Dillon et al. to comprise four twisted pairs to meet the specific use of the resulting cable since a cable comprising four twisted pairs is well-known in the art.
 	Sutehall et al. discloses a cable (10) comprising a twisted pair of insulated conductors, each of the conductors formed from a material (copper, [0043], as disclosed by the applicant, [0019]) having a first elastic modulus and a dielectric element (32, aramid [0064], as claimed) having a second elastic modulus which is higher than the first elastic modulus (re claims 1-2).  It would have been obvious to one skilled in the art to use aramid, as taught by Sutehall et al., for the element (ripcord 42) of Dillon et al. to meet the specific use of the resulting cable since it is taught by Sutehall et al. that aramid can be used as a dielectric element (i.e., ripcord) in a cable.  In addition, it has been held that within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice.  In re Leshin, 125 USPQ 416.
  	Sutehall et al. discloses the cable (10) having an outer diameter of less than 10 mm ([0065], 6.8 mm).  It would have been obvious to one skilled in the art to provide the cable of Dillon et al. with a diameter less than 10 mm as taught by Sutehall et al. to meet the specific use of the resulting cable.
 	It is noted that since the modified cable of Dillon et al. comprises structure and material as claimed, the dielectric element can be a dielectric pulling element and the cable can withstand a pulling force of 330 N with an elongation on the cable of less than 0.20 percent (re claim 1).

9.	Claims 10-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaczmarski et al. in view of Sutehall et al. as applied to claim 1 above, and further in view of Applicant Admitted Prior Art (AAPA, Specification [0003]).
 	Kaczmarski et al., as modified, discloses the invention substantially as claimed, see the above rejections (re claims 11-13 and 16-18).  Kaczmarski et al. does not disclose the cable having a longitudinal length greater than 100 m (re claims 10 and 11).  However, Applicant's disclosure, [0003], discloses that "twisted pair cables have been sold that are capable of adequately transmitting signal and power at distances greater than 100 m."  Accordingly, it would have been obvious to one skilled in the art to modify the cable of Kaczmarski et al. to have a longitudinal length greater than 100 m, as admitted by the applicant that is such a well-known fact, to meet the specific use of the resulting cable since twisted pair cables having longitudinal length greater than 100 m are known in the art.

10.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kaczmarski et al. in view of Sutehall et al. and AAPA as applied to claim 11 above, and further in view of Brake et al.
 	Brake et al. discloses the cable comprising an element (9) having a cross-sectional area of at least 0.115 mm2 ([0030], diameter = 20 mils = 0.508 mm => cross-sectional area = 0.2027 mm2).  It would have been obvious to one skilled in the art to modify the element of Kaczmarski et al. to have a cross-sectional area of at least 0.115 mm2 as taught by Brake et al. to meet the specific use of the resulting cable.

11.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kaczmarski et al. in view of Sutehall et al. and AAPA as applied to claim 11 above, and further in view of Consonni et al.
 	Consonni et al. discloses a cable comprising a dielectric element (13) comprising aramid material having an elastic modulus between 130 GPa and 179 GPa (page 7, lines 23-26).  It would have been obvious to one skilled in the art to use aramid material having the elastic modulus taught by Consonni et al. for the dielectric material (120) in the modified cable of Kaczmarski et al. since such material provides a balance between elastic modulus and weight as taught by Consonni et al.
Response to Arguments
12.	Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.
 	Applicant argues that one of ordinary skill in the art would not consider a cable ripcord to be a pulling element that bears a tensile pulling load imparted on the cable in order to prevent elongation or damage to the twisted pairs.  Examiner would disagree.  It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  The fact that the modified dielectric element of Kaczmarski et al. comprises structure and material as claimed, it is a dielectric pulling element.  Furthermore, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
 	
				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/CHAU N NGUYEN/Primary Examiner, Art Unit 2841